                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SEAN M. FRYER ,                          :
          Plaintiff,                     :      1:19-cv-0046
                                         :
      v.                                 :      Hon. John E. Jones III
                                         :
LACKAWANNA COUNTY JAIL,                  :
MEDICAL STAFF AT LCJ,                    :
         Defendants.                     :

                              MEMORANDUM

                                May 21, 2019

      Plaintiff, Sean M. Fryer, (“Fryer”), a state inmate confined at the

Lackawanna County Prison (“LCP”), Scranton, Pennsylvania filed this pro se civil

rights action pursuant to 42 U.S.C. § 1983, on January 7, 2019, naming as

defendants the Lackawanna County Jail and the Medical Staff at the Lackawanna

County Jail. (Doc. 1). He seeks to proceed in forma pauperis. (Doc. 6).

      For the reasons set forth below, the complaint will be dismissed pursuant to

28 U.S.C. §1915(e)(2)(B)(ii).

I.    STANDARDS OF REVIEW

      Section 1915(e)(2)(B)(ii), which pertains to in forma pauperis proceedings

states, in pertinent part, “the court shall dismiss the case at any time if the court

determines that…the action or appeal…fails to state a claim on which relief may

be granted.” 28 U.S.C. §1915(e)(2)(B)(ii). The applicable standard of review for
is the same as the standard for a motion pursuant to 12(b)(6) of the Federal Rules

of Civil Procedure, which provides for the dismissal of complaints that fail to state

a claim upon which relief can be granted.

      In rendering a decision on a motion to dismiss, a court should not inquire

“whether a plaintiff will ultimately prevail but whether the claimant is entitled to

offer evidence to support the claims.” Scheuer v. Rhodes, 416 U.S. 232, 236

(1974); Nami v. Fauver, 82 F.3d 63, 66 (3d Cir. 1996). The court must accept as

true the factual allegations in the complaint and draw all reasonable inferences

from them in the light most favorable to the plaintiff. Innis v. Wilson, 334 F.

App’x 454, 456 (3d Cir. 2009) (citing Phillips v. Cty of Allegheny, 515 F.3d 224,

229 (3d Cir. 2008)). A district court ruling on a motion to dismiss may consider

the facts alleged on the face of the complaint, as well as “documents incorporated

into the complaint by reference, and matters of which a court may take judicial

notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).

      However, “the tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal conclusions.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (“Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”).

      Under the pleading regime established by [Bell Atl. Corp. v.] Twombly,
      550 U.S. 544 (2007) and Iqbal, a court reviewing the sufficiency of a
      complaint must take three steps. First, it must “tak[e] note of the
      elements [the] plaintiff must plead to state a claim.” Iqbal, 556 U.S. at
                                          2
      675, 129 S.Ct. 1937. Second, it should identify allegations that,
      “because they are no more than conclusions, are not entitled to the
      assumption of truth.” Id. at 679, 129 S.Ct. 1937. See also Burtch v.
      Milberg Factors, Inc., 662 F.3d 212, 224 (3d Cir. 2011) (“Mere
      restatements of the elements of a claim are not entitled to the
      assumption of truth.” (citation and editorial marks omitted)). Finally,
      “[w]hen there are well-pleaded factual allegations, [the] court should
      assume their veracity and then determine whether they plausibly give
      rise to an entitlement to relief.” Iqbal, 556 U.S. at 679, 129 S.Ct. 1937.

Connelly v. Lane Const. Corp., 809 F.3d 780, 787–88 (3d Cir.2016) (internal

citations, quotations and footnote omitted). Elements are sufficiently alleged when

the facts in the complaint “show” that the plaintiff is entitled to relief. Iqbal, 556

U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2)). At the second step, the Court

identities those allegations that, being merely conclusory, are not entitled to the

presumption of truth. Twombly and Iqbal distinguish between legal conclusions,

which are discounted in the analysis, and allegations of historical fact, which are

assumed to be true even if “unrealistic or nonsensical,” “chimerical,” or

“extravagantly fanciful.” Iqbal, 556 U.S. at 681. Deciding whether a claim is

plausible is a “context-specific task that requires the reviewing court to draw on its

judicial experience and common sense.” Id.

II.   ALLEGATIONS OF THE COMPLAINT

      Fryer alleges that, following his September 10, 2018 arrest, he was “placed

under 24 hour surveillance without clothing for over a week and just given drugs to

keep [him] unconscious and wasn’t released from that unit for over a week.” (Doc.


                                           3
1, pp. 2, 3). Thereafter, he was placed in a “camera cell” for further observation

“by a nurse named Holly” because he tried to speak to a counselor about his case.

(Id. at 3). At his December 10, 2018 detention hearing, he alleges that the

prosecutor advised the judge of his mental state and provided the court with

information regarding his mental health. (Id.). The prosecutor allegedly obtained

the mental health information from the medical staff at the prison. (Id.).

       He seeks to be released from the facility so he can receive professional

counseling. (Id.). He also seeks monetary damages for “pain and suffering

regarding this false arrest and violations of [his] constitutional rights.” (Id.).

III.   DISCUSSION

       Section 1983 of Title 42 of the United States Code offers private citizens a

cause of action for violations of federal law by state officials. See 42 U.S.C. §

1983. The statute provides, in pertinent part, as follows:

       Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia,
       subjects, or causes to be subjected, any citizen of the United States or
       other person within the jurisdiction thereof to the deprivation of any
       rights, privileges, or immunities secured by the Constitution and laws,
       shall be liable to the party injured in an action at law, suit in equity, or
       other proper proceeding for redress....

Id.; see also Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002); Kneipp v.

Tedder, 95 F.3d 1199, 1204 (3d Cir. 1996). To state a claim under § 1983, a

plaintiff must allege “the violation of a right secured by the Constitution and laws


                                            4
of the United States, and must show that the alleged deprivation was committed by

a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

Thus, § 1983 limits liability to persons who violate constitutional rights.

      It is well-settled that neither a state nor its agencies, are considered a

“person” as that term is defined under § 1983 and, therefore, are not subject to a §

1983 suit. Hafer v. Melo, 502 U.S. 21, 25-27 (1991). Similarly, neither a prison

nor a department within a prison is a person subject to suit under § 1983. Fischer

v. Cahill, 474 F.2d 991, 992 (3d Cir. 1973). The Lackawanna County Jail and the

Medical Department at the Lackawanna County Jail are not persons within the

meaning of 42 U.S.C. § 1983. See Will v. Michigan Dep’t of State Police, 491

U.S. 58, 71 (1989) (holding that a state may not be sued in federal court pursuant

to § 1983, and is not a “person” for purposes of that provision). Consequently,

neither is amenable to suit; the complaint will be dismissed.

      However, “[i]n the absence of any apparent or declared reason—such as

undue delay, bad faith or dilatory motive on the part of the movant, repeated

failure to cure deficiencies by amendments previously allowed, undue prejudice to

the opposing party by virtue of allowance of the amendment, futility of

amendment, etc.[,]” leave to amend should be freely given.” Foman v. Davis, 371

U.S. 178, 182 (1962) (interpreting Federal Rules of Civil Procedure);




                                           5
FED.R.CIV.P. 15(a)(2). The complaint will therefore be dismissed without

prejudice to Plaintiff’s right to file an amended complaint.

IV. CONCLUSION

      For the reasons set forth above, the complaint (Doc. 1) will be dismissed for

failure to state a claim pursuant to 28 U.S.C. §1915(e)(2)(B)(ii).

      An appropriate Order will enter.
